                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 1 of 32 Page ID #:1855



                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel @troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendants
                                                                                                                   SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                               9   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12                                WESTERN DIVISION
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              15                  Plaintiff,                Honorable Stephen V. Wilson
                                                                                                              16           v.                               OPPOSITION TO PLAINTIFF AND
                                                                                                                                                            COUNTER-DEFENDANT’S
                                                                                                              17   FARADAY&FUTURE INC.,                     MOTION TO DISMISS
                                                                                                                   SMART KING LTD., JIAWEI                  DEFENDANT AND
                                                                                                              18   WANG, and CHAOYING DENG,                 COUNTERCLAIMANT
                                                                                                                                                            FARADAY&FUTURE INC.’S
                                                                                                              19                  Defendants.               SECOND AMENDED
                                                                                                                                                            COUNTERCLAIM, TO STRIKE
                                                                                                              20                                            DEFENDANTS
                                                                                                                                                            FARADAY&FUTURE INC. AND
                                                                                                              21                                            SMART KING LTD.’S
                                                                                                                                                            AFFIRMATIVE DEFENSES, AND
                                                                                                              22                                            FOR SANCTIONS
                                                                                                              23                                            Date:    May 3, 2021
                                                                                                                                                            Time:    1:30 p.m.
                                                                                                              24                                            Place:   Courtroom 10A
                                                                                                              25 AND RELATED COUNTERCLAIM.
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   115167695
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 2 of 32 Page ID #:1856



                                                                                                               1                                           TABLE OF CONTENTS
                                                                                                               2                                                                                                                      Page
                                                                                                               3   I.      INTRODUCTION AND SUMMARY OF ARGUMENT ............................. 1
                                                                                                               4   II.     STATEMENT OF FACTS.............................................................................. 5
                                                                                                               5           A.      The Parties and Liu’s Claims ................................................................ 5
                                                                                                               6           B.      The Employment Agreement and Liu’s Ethical Violations ................. 5
                                                                                                               7           C.      Liu Fails to Perform His Contractual Obligations as FF’s Global
                                                                                                                                   General Counsel .................................................................................... 5
                                                                                                               8
                                                                                                                   III.    LEGAL STANDARD ..................................................................................... 6
                                                                                                               9
                                                                                                                   IV.     NO BASIS EXISTS TO DISMISS ANY OF FF’S CLAIMS UNDER
                                                                                                              10           FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6).................................. 7
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11           A.      FF’s Breach of Fiduciary Duty and Rescission Claims Based on
                                                                                                                                   Liu’s Violation of the Rules of Professional Conduct are Not
                                                                                                              12                   Subject to Dismissal .............................................................................. 7
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                   1.       Liu’s Ethical Violations Legally Support the SACC’s
                                                                                                                                            Breach of Fiduciary Duty and Rescission Claims ...................... 7
                                                                                                              14
                                                                                                                                   2.       The SACC Plainly Alleges Liu’s Ethical Violations ................. 9
                                                                                                              15
                                                                                                                           B.      FF’s Constructive Fraud Claim is Well-Pleaded ................................ 13
                                                                                                              16
                                                                                                                           C.      FF’s Rescission Based on Unconscionability Claim is Well-
                                                                                                              17                   Pleaded ................................................................................................ 15
                                                                                                              18           D.      FF’s Breach of the Employment Agreement and Breach of
                                                                                                                                   Fiduciary Duty Claims Are Plausibly Pleaded ................................... 18
                                                                                                              19
                                                                                                                           E.      FF’s UCL Claims are Well-Pleaded ................................................... 20
                                                                                                              20
                                                                                                                           F.      Liu Asserts No Basis to Dismiss FF’s Declaratory Judgment
                                                                                                              21                   Claim. .................................................................................................. 20
                                                                                                              22   V.      FF’S AFFIRMATIVE DEFENSES ARE SUFFICIENTLY PLED ............. 20
                                                                                                              23   VI.     LIU’S REQUEST FOR SANCTIONS IS BASELESS ................................ 21
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   115167695                                                 -i-
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 3 of 32 Page ID #:1857



                                                                                                               1                                        TABLE OF AUTHORITIES
                                                                                                               2                                                                                                             Page(s)
                                                                                                               3   Cases
                                                                                                               4   Alderman v. Hamilton,
                                                                                                               5      205 Cal. App. 3d 1033 (1988) ............................................................................. 17
                                                                                                               6   Applied Energetics, Inc. v. Stein Riso Mantel McDonough, LLP,
                                                                                                               7     2020 WL 2833686 (S.D.N.Y. May 31, 2020) ..................................................... 10

                                                                                                               8   Ashcroft v. Iqbal,
                                                                                                                      556 U.S. 662 (2009) .............................................................................................. 7
                                                                                                               9
                                                                                                              10   Bell Atl. Corp. v. Twombly,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                      550 U.S. 544 (2007) .............................................................................................. 7
                                                                                                              11
                                                                                                                   BGJ Assocs., LLC v. Wilson,
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     113 Cal. App. 4th 1217 (2003) .............................................................. 2, 8, 16, 17
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                   Brown v. Blackbaud, Inc.,
                                                                                                              14      2019 WL 4509203 (C.D. Cal. July 25, 2019) ..................................................... 19
                                                                                                              15
                                                                                                                   Carter v. Telecare Corp.,
                                                                                                              16     2019 WL 8989869 (C.D. Cal. Nov. 4, 2019) ...................................................... 23
                                                                                                              17   Cervantes v. City of San Diego,
                                                                                                              18     5 F.3d 1273 (9th Cir. 1993) ................................................................................... 7

                                                                                                              19   In re Matter of Cooperman,
                                                                                                                      83 N.Y.2d 465 (1994) .......................................................................................... 18
                                                                                                              20
                                                                                                              21   David Welch Co. v. Erksine & Tulley,
                                                                                                                     203 Cal. App. 3d 884 (1988) ................................................................................. 9
                                                                                                              22
                                                                                                                   Day v. Rosenthal,
                                                                                                              23
                                                                                                                     170 Cal. App. 3d 1125 (1985) ............................................................................... 9
                                                                                                              24
                                                                                                                   Depot, Inc. v. Caring for Montanans, Inc.,
                                                                                                              25     915 F.3d 643 (9th Cir. 2019) ............................................................................... 16
                                                                                                              26
                                                                                                                   Deutsch-Hollandische Tabakgesellschaft Mbh & Co., Kg v.
                                                                                                              27     Trendsettah USA, Inc.,
                                                                                                                     2017 WL 7080262 (C.D. Cal. June 16, 2017)..................................................... 23
                                                                                                              28
                                                                                                                                                        - ii -
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 4 of 32 Page ID #:1858



                                                                                                               1                                        TABLE OF AUTHORITIES
                                                                                                                                                              (continued)
                                                                                                               2                                                                                                             Page(s)
                                                                                                               3   Fair v. Bakhtiari,
                                                                                                               4      195 Cal. App. 4th 1135 (2011) .............................................................................. 9

                                                                                                               5   Ferguson v. Yaspan,
                                                                                                                      233 Cal. App. 4th 676 (2014) ...................................................................... 8, 9, 20
                                                                                                               6
                                                                                                               7   Fifty-Six Hope Rd. v. Jammin Java Corp.,
                                                                                                                      2017 WL 2457487 (C.D. Cal. Jan. 25, 2017)...................................................... 19
                                                                                                               8
                                                                                                                   Fletcher v. Davis,
                                                                                                               9      33 Cal. 4th 61 (2004) ........................................................................................... 13
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   Fraley v. Facebook, Inc.,
                                                                                                              11      830 F. Supp. 2d 785 (N.D. Cal. 2011)................................................................... 8
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   Gallagher v. Capella Educ. Co.,
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13     2019 WL 8333532 (D. Or. Dec. 23, 2019).......................................................... 21
                                                                                                              14   Gibson Brands, Inc. v. John Hornby Skewes & Co.,
                                                                                                              15      2014 WL 4187979 (C.D. Cal. Aug. 22, 2014) .................................................... 23

                                                                                                              16   In re Goldman,
                                                                                                                      2010 WL 11526899 (C.D. Cal. June 3, 2010)..................................................... 19
                                                                                                              17
                                                                                                              18   Greene v. Greene,
                                                                                                                     56 N.Y.3d 86 (1982) ...................................................................................... 14, 15
                                                                                                              19
                                                                                                                   Hrothgar Invs., Ltd. v. Houser,
                                                                                                              20
                                                                                                                     2015 WL 5853634 (N.D. Cal. Aug. 18, 2015) .................................................... 21
                                                                                                              21
                                                                                                                   Intn’l Aero Prods., LLC v. Aero Adv. Paint Tech., Inc.,
                                                                                                              22      325 F. Supp.3d 1078 (C.D. Cal. Aug. 28, 2018) ................................................. 24
                                                                                                              23
                                                                                                                   Lee v. City of Los Angeles,
                                                                                                              24      250 F.3d 668 (9th Cir. 2001) ............................................................................. 7, 8
                                                                                                              25   Mack v. S. Bay Beer Distrib.
                                                                                                              26     798, F.2d 1279 (9th Cir. 1986) .............................................................................. 7
                                                                                                              27   Mayhew v. Benninghoff,
                                                                                                                     53 Cal. App. 4th 1365 (1997) ................................................................................ 9
                                                                                                              28
                                                                                                                                                             - iii -
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 5 of 32 Page ID #:1859



                                                                                                               1                                        TABLE OF AUTHORITIES
                                                                                                                                                              (continued)
                                                                                                               2                                                                                                            Page(s)
                                                                                                               3   Mirabito v. Liccardo,
                                                                                                               4     4 Cal. App. 4th 41 (1992) .................................................................................. 2, 9

                                                                                                               5   Nguyen v. Endologix, Inc.,
                                                                                                                     962 F.3d 405 (9th Cir. 2020) ............................................................................... 21
                                                                                                               6
                                                                                                               7   Odish v. Cognitive Code Corp.,
                                                                                                                     2015 WL 11347592 (C.D. Cal. May 27, 2015)....................................... 10, 12, 14
                                                                                                               8
                                                                                                                   Parada v. Superior Ct.,
                                                                                                               9     176 Cal. App. 4th 1554 (2009) ............................................................................ 18
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   Philips N. Am. LLC v. Garmin Int’l, Inc.,
                                                                                                              11      2019 WL 9512698 (C.D. Cal. Nov. 25, 2019) ...................................................... 7
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   Pinnacle Museum Tower Assn. v. Pinnacle Mkt. Dev. (US), LLC,
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13      55 Cal. 4th 223 (2012) ......................................................................................... 19
                                                                                                              14   Plattsburgh Hous. Auth. v. Cantwell,
                                                                                                              15      54 Misc.3d 1216(A), 54 N.Y.S. 3d 612 (N.Y. Sup. Ct. 2017) ............................ 10

                                                                                                              16   Portland Retail Druggists Ass’n v. Kaiser Found. Health Plan,
                                                                                                                     662 F.2d 641 (9th Cir. 1981) ................................................................................. 8
                                                                                                              17
                                                                                                              18   Powerturbine, Inc. v. Intn’l Aerospace Group, Corp.,
                                                                                                                     2015 WL 13357513 (C.D. Cal. Jan. 7, 2015)...................................................... 21
                                                                                                              19
                                                                                                                   Priester v. Citizens Nat’l Tr. & Sav. Bank of L.A.,
                                                                                                              20
                                                                                                                      131 Cal. App. 2d 314 (1955) ................................................................................. 9
                                                                                                              21
                                                                                                                   R.H. v. Cnty. of San Bernardino,
                                                                                                              22      2019 WL 10744836 (C.D. Cal. Sept. 25, 2019) .................................................. 23
                                                                                                              23
                                                                                                                   Ramirez v. Sturdevant,
                                                                                                              24     21 Cal. App. 4th 904 (1994) ................................................................................ 17
                                                                                                              25   RePET, Inc. v. Zhao,
                                                                                                              26     2016 WL 11634745 (C.D. Cal. Sept. 2, 2016) .................................................... 21
                                                                                                              27   Rhodes v. Buechel,
                                                                                                                     N.Y.L.J., Mar. 18, 1998 (N.Y. Sup. Ct. 1998) .................................................... 13
                                                                                                              28
                                                                                                                                                        - iv -
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 6 of 32 Page ID #:1860



                                                                                                               1                                        TABLE OF AUTHORITIES
                                                                                                                                                              (continued)
                                                                                                               2                                                                                                            Page(s)
                                                                                                               3   Rockefeller v. Perkins Coie LLP,
                                                                                                               4     2010 WL 11672230 (C.D. Cal. Sept. 2, 2010) .................................................... 19

                                                                                                               5   Schlanger v. Flaton,
                                                                                                                      218 A.D.2d 597 (Sup. Ct. N.Y. 1995) ................................................................. 13
                                                                                                               6
                                                                                                               7   Severson & Werson v. Bolinger,
                                                                                                                      235 Cal. App. 3d 1569 (1991) ............................................................................. 14
                                                                                                               8
                                                                                                                   Sheppard, Mullin, Richter & Hampton, LLP v. J-M Mfg’g Corp.,
                                                                                                               9      6 Cal. 5th 59 (2018) ..................................................................................... 2, 8, 14
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   Shoyer v. New Cingular Wireless Svcs., Inc.,
                                                                                                              11      498 F.3d 976 (9th Cir. 2007) ............................................................................... 17
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   Shroyer v. New Cingular Wireless Services, Inc.,
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13      622 F.3d 1035 (9th Cir. 2010) ............................................................................. 17
                                                                                                              14   In re Silverton,
                                                                                                              15      2001 WL 664251 (Cal. Bar Ct. May 22, 2001)............................................. 12, 13

                                                                                                              16   The 1849 Condo. Assoc., Inc. v. Bruner,
                                                                                                                     2010 WL 2557711 (E.D. Cal. June 21, 2010) ..................................................... 15
                                                                                                              17
                                                                                                              18   U.S.A. v. Comco Mgm’t Corp.,
                                                                                                                      2009 WL 10672579 (C.D. Cal. Nov. 2, 2009) .................................................... 15
                                                                                                              19
                                                                                                                   Vega v. Specialized Loan Svc’g, LLC,
                                                                                                              20
                                                                                                                     2020 WL 2475087 (C.D. Cal. Feb. 11, 2020) ..................................................... 16
                                                                                                              21
                                                                                                                   Wayne v. Staples, Inc.,
                                                                                                              22     135 Cal. App. 4th 466 (2006) .............................................................................. 19
                                                                                                              23
                                                                                                                   William Morris Endeavor Entm’t, LLC v. Writers Guild of Am.,
                                                                                                              24      478 F. Supp. 3d 932 (C.D. Cal. 2020) ............................................................. 3, 15
                                                                                                              25   Statutes
                                                                                                              26
                                                                                                                   Cal. Prob. Code § 16004 ........................................................................................... 20
                                                                                                              27
                                                                                                              28
                                                                                                                                                                           -v-
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 7 of 32 Page ID #:1861



                                                                                                               1                                          TABLE OF AUTHORITIES
                                                                                                                                                                (continued)
                                                                                                               2                                                                                                                  Page(s)
                                                                                                               3   Other Authorities
                                                                                                               4   Cal. Rule of Prof. Cond. 3-300 .......................................................................... passim
                                                                                                               5
                                                                                                                   Cal. Rule of Prof. Cond. 3-310 ............................................................................. 2, 10
                                                                                                               6
                                                                                                                   Cal. Rule of Prof. Cond. 3-310(A) ........................................................................... 11
                                                                                                               7
                                                                                                               8   Cal. Rule of Prof. Cond. 4-200 .......................................................................... passim

                                                                                                               9   Cal. Rule of Prof. Cond. 4-200(3) ............................................................................ 20
                                                                                                              10   Cal. Rule of Prof. Cond. 4-200(6) ............................................................................ 20
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Cal. Rule of Prof. Cond. 4-200(8) ............................................................................ 20
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   Cal. Rule of Prof. Cond. 4-200(9) and (10) .............................................................. 20
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                   Cal. Rule of Prof. Cond. 4-200(11) .......................................................................... 20
                                                                                                              14
                                                                                                              15   Fed. R. Civ. P. 8 ........................................................................................................ 15

                                                                                                              16   Fed. R. Civ. P. 9 ........................................................................................................ 15
                                                                                                              17   Fed. R. Civ. P. 11 .................................................................................................. 5, 24
                                                                                                              18
                                                                                                                   Fed. R. Civ. P. 12(b)(6) .......................................................................................... 7, 8
                                                                                                              19
                                                                                                                   Fed. R. Civ. P. 12(d) ................................................................................................... 8
                                                                                                              20
                                                                                                                   Fed. R. Civ. P. 15(a)(1)............................................................................................. 15
                                                                                                              21
                                                                                                              22   Fed. R. Evid. 201 ........................................................................................................ 7

                                                                                                              23   C. D. Cal. L. R. 7-3 ..................................................................................... 5, 7, 22, 23
                                                                                                              24   N.Y. Ethics Opinion 913, https://nysba.org/ethics-opinion-913/ (last
                                                                                                              25     visited Apr. 9, 2021) ............................................................................................ 13

                                                                                                              26   N.Y. Rule of Prof. Cond. 1-7 and 1.0(j) ................................................................... 11
                                                                                                              27   N.Y. Rule of Prof. Cond. 1.5 ........................................................................ 10, 13, 14
                                                                                                              28
                                                                                                                                                                              - vi -
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 8 of 32 Page ID #:1862



                                                                                                               1                                       TABLE OF AUTHORITIES
                                                                                                                                                             (continued)
                                                                                                               2                                                                                                          Page(s)
                                                                                                               3   N.Y. Rule of Prof. Cond. 1.7 .................................................................................... 10
                                                                                                               4   N.Y. Rule of Prof. Cond. 1.8 .............................................................................. 10, 12
                                                                                                               5
                                                                                                                   N.Y. Rule of Prof. Cond. 1.8(a).......................................................................... 12, 13
                                                                                                               6
                                                                                                                   N.Y. Rule of Prof. Cond. 8.5 .................................................................................... 10
                                                                                                               7
                                                                                                               8   The Rules of Professional Conduct DO Apply to In-House Lawyers
                                                                                                                     https://www.milbank.com/images/content/2/3/23428/Business-Law-
                                                                                                               9     News-Part-1.pdf (last visited Apr. 10, 2021) ...................................................... 13
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                         - vii -
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 9 of 32 Page ID #:1863



                                                                                                               1   I.      INTRODUCTION AND SUMMARY OF ARGUMENT
                                                                                                               2           The Second Amended Counterclaim (“SACC”) filed by Faraday&Future, Inc.
                                                                                                               3   (“FF”) against Hong Liu (“Liu”) arises from and seeks to redress the ethical, legal,
                                                                                                               4   and contractual violations manifest in:
                                                                                                               5           1.    Liu’s misuse of his position as FF’s trusted outside counsel to
                                                                                                               6   wrongfully procure and induce FF to execute an unconscionable, unfair, and
                                                                                                               7   unreasonable employment agreement retaining Liu as the company’s Global General
                                                                                                               8   Counsel, awarding him grossly excessive compensation including $8 million in cash
                                                                                                               9   and a 2% ownership interest in FF valued at $80 million, and, among other things,
                                                                                                              10   containing terms providing for the immediate payment of such cash in the event of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Liu’s termination and in the immediate vesting of his options should a court find him
                                                                                                              12   liable for breach of his fiduciary duties (the “Employment Agreement”); and in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           2.    Liu’s subsequent inability and failure to perform any of his contractually
                                                                                                              14   required job responsibilities as FF’s Global General Counsel, and his abuse of that
                                                                                                              15   position by harassing senior members of FF for additional equity grants, threatening
                                                                                                              16   to fire FF’s outside when it declined to grant him stock options at an illegal exercise
                                                                                                              17   price, and refusing to execute corporate and contract documents requiring his
                                                                                                              18   authorization.
                                                                                                              19           As set forth below, the irrelevant extrinsic evidence and inapposite authorities
                                                                                                              20   improperly cited in Liu’s Motion to Dismiss (“Motion”) cannot overcome the
                                                                                                              21   SACC’s well-pleaded facts establishing Liu’s extensive wrongdoing, let alone
                                                                                                              22   undermine the irrefutable California state and federal court law confirming the
                                                                                                              23   propriety of each of the SACC’s causes of action premised upon that misconduct.
                                                                                                              24           First, California law is clear that an attorney’s breach of his ethical duties not
                                                                                                              25   only can form the basis of a legally cognizable claim for breach of fiduciary duty, but
                                                                                                              26   also further entitle a client to rescind any contract with the attorney procured in
                                                                                                              27
                                                                                                              28
                                                                                                                   115167695                                  -1-
                                                                                                                   OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                   DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 10 of 32 Page ID
                                                                                                                                               #:1864


                                                                                                                1   violation of the applicable Rules of Professional Conduct.1 Consistent with that law,
                                                                                                                2   the SACC amply pleads facts supporting FF’s claims for breach of fiduciary and
                                                                                                                3   rescission against Liu based upon his violations of the following Rules of
                                                                                                                4   Professional Conduct in connection with the Employment Agreement:
                                                                                                                5        Rule of Professional Conduct 3-310 prohibits an attorney from maintaining “a
                                                                                                                6         legal, business, financial, or professional interest in the subject matter of the
                                                                                                                          representation” without obtaining the client’s informed written consent to the
                                                                                                                7         conflict, and subsequently requires the attorney to disclose the “actual and
                                                                                                                8         reasonably foreseeable adverse consequences” of the conflict to his client;
                                                                                                                9        Rule of Professional Conduct 3-300 prohibits an attorney from “enter[ing] into
                                                                                                                          a business transaction with a client; or knowingly acquir[ing] an ownership,
                                                                                                               10         possessory, security, or other pecuniary interest adverse to a client” unless
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11         “[t]he transaction or acquisition and its terms are fair and reasonable to the
                                                                                                                          client and are fully disclosed and transmitted in writing to the client in a
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                          manner” the client can understand, and “[t]he client [] consents in writing to
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13         the terms of the transaction” after being expressly advised in writing that he
                                                                                                                          “may seek the advice of an independent lawyer”;
                                                                                                               14
                                                                                                                         Rule of Professional Conduct 4-200 broadly prohibits an attorney from
                                                                                                               15         “enter[ing] into an agreement for, charg[ing], or collect[ing] an . . .
                                                                                                               16         unconscionable fee” of any kind for his services; and
                                                                                                               17        In violation of each of these Rules—as well as their New York counterparts
                                                                                                                          further governing his conduct—Liu: (i) executed an engagement agreement
                                                                                                               18         with FF on behalf of his former employer, Mayer Brown LLP (“Mayer”), to
                                                                                                               19         serve as FF’s outside counsel; (ii) subsequently negotiated and drafted his
                                                                                                                          personal Employment Agreement to serve as FF’s Global General Counsel,
                                                                                                               20         under which Liu induced FF to grant him significant business, financial, and
                                                                                                               21         professional interests adverse to the company, including $8 million in cash
                                                                                                                          compensation and a 2% equity stake in the company that he would
                                                                                                               22         immediately vest even if he was terminated for cause or breached his fiduciary
                                                                                                               23         duties to FF; and (iii) failed to request, let alone obtain, FF’s informed written
                                                                                                               24   1
                                                                                                                      See, e.g., Sheppard, Mullin, Richter & Hampton, LLP v. J-M Mfg’g Corp., 6 Cal.
                                                                                                               25   5th 59, 68 (2018) (“the law firm’s conflict of interest rendered the agreement . . .
                                                                                                                    unenforceable as against public policy”); BGJ Assocs., LLC v. Wilson (BGJ), 113
                                                                                                               26   Cal. App. 4th 1217, 1227 (2003) (recognizing that “the fiduciary duty which the
                                                                                                                    attorney owes to his or client” is based on the Rules of Professional Conduct);
                                                                                                               27   Mirabito v. Liccardo, 4 Cal. App. 4th 41, 46 (1992) (recognizing that attorney’s
                                                                                                                    violation of ethical “rules [can] be used to help prove whether [he] had breached his
                                                                                                               28   fiduciary duties to” the client).
                                                                                                                    115167695                                 -2-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 11 of 32 Page ID
                                                                                                                                               #:1865


                                                                                                                1          consent to the “actual and reasonably foreseeable adverse consequences” of
                                                                                                                2          the one-sided Employment Agreement, and instead negotiated and drafted that
                                                                                                                           agreement entirely for his own benefit as well as exclusively in English despite
                                                                                                                3          knowing that his FF counterparts were non-native English speakers.
                                                                                                                4
                                                                                                                           Second, in addition to subjecting him to each of the foregoing Rules of
                                                                                                                5
                                                                                                                    Professional Conduct, Liu’s immediately prior role as FF’s outside counsel also made
                                                                                                                6
                                                                                                                    him a fiduciary of the company, and rendered him liable for constructive fraud for
                                                                                                                7
                                                                                                                    his non-disclosure and concealment of material facts in his negotiation of the
                                                                                                                8
                                                                                                                    Employment Agreement.2 To that end, the SACC is replete with well-pleaded facts
                                                                                                                9
                                                                                                                    establishing Liu’s strategic omission and concealment of material facts from FF prior
                                                                                                               10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                    to the execution of the Employment Agreement, and his corresponding fraud
                                                                                                               11
                                                                                                                    involving that contract, including Liu’s failure to disclose and concealment that:
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                         Liu was not providing FF with the same advice with respect to the Employment
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13
                                                                                                                          Agreement that he would have given had FF been negotiating that contract
                                                                                                               14         with a third-person, and was instead seeking to obtain the most favorable
                                                                                                               15         contract terms for himself at the expense, and to the detriment, of FF;
                                                                                                               16        The compensation terms of the Employment Agreement were not fair and
                                                                                                                          reasonable to FF because, among other things, they provided Liu with
                                                                                                               17         guaranteed remuneration and other benefits, the advancement of millions of
                                                                                                               18         dollars upon termination, the immediate vesting of significant stock options
                                                                                                                          even if it was found that Liu breached his fiduciary obligations to FF, and
                                                                                                               19         unconscionably restricted the terms under which FF could terminate Liu;
                                                                                                               20        Liu intended to use his position as FF’s Global General Counsel to extract
                                                                                                               21         additional and unlawful benefits from FF, including pressuring FF’s outside
                                                                                                                          counsel to grant Liu an illegal exercise price on Liu’s stock options; and that
                                                                                                               22
                                                                                                                         By concealing each of these material facts, and leveraging his position as FF’s
                                                                                                               23         trusted outside counsel, Liu fraudulently procured his Employment Agreement
                                                                                                               24         in violation of his fiduciary duties, resulting in damage to FF.
                                                                                                                           Third, Liu’s Employment Agreement is procedurally and substantively
                                                                                                               25
                                                                                                                    2
                                                                                                               26     See, e.g., William Morris Endeavor Entm’t, LLC v. Writers Guild of Am. (William
                                                                                                                    Morris), 478 F. Supp. 3d 932, 943 (C.D. Cal. 2020) (recognizing “[m]ost acts by an
                                                                                                               27   agent in breach of his fiduciary duties constitute constructive fraud[,]” including any
                                                                                                                    non-fraudulent “omission or concealment” of fact by a fiduciary that “results in
                                                                                                               28   damage to another”).
                                                                                                                    115167695                                 -3-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 12 of 32 Page ID
                                                                                                                                               #:1866


                                                                                                                1   unconscionable on its face, thereby providing FF with an entirely separate and
                                                                                                                2   independent basis for legally rescinding that one-sided contract. To that end, the
                                                                                                                3   sliding-scale of unconscionability weighs decisively in FF’s favor, both legally and
                                                                                                                4   factually, where FF has pleaded facts demonstrating that:
                                                                                                                5       Liu negotiated and drafted the Employment Agreement without making any of
                                                                                                                         the legally and ethically required disclosures to FF in violation of the
                                                                                                                6
                                                                                                                         applicable Rules of Professional Conduct under California and New York law;
                                                                                                                7
                                                                                                                        Liu negotiated and drafted the Employment Agreement exclusively in English
                                                                                                                8        despite knowing that his counterparts at FF were not native English speakers,
                                                                                                                         and failed to advise FF that it could seek and obtain the advice of independent
                                                                                                                9
                                                                                                                         counsel to address and mitigate his obvious conflict of interest; and
                                                                                                               10       As a result of this procedurally unconscionable process, Liu not only was
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11        named FF’s Global General Counsel, but also received millions of dollars in
                                                                                                                         guaranteed cash compensation and tens of millions of dollars in guaranteed
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                         stock options, all of which he purportedly was entitled to receive and retain
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13        irrespective of any misconduct he committed at FF—i.e., contract terms that
                                                                                                                         were excessive and substantively unconscionable both on their face and in
                                                                                                               14
                                                                                                                         practice, particularly where they incentivized and sought to shield Liu from
                                                                                                               15        the consequences of the very misconduct he later perpetrated after joining FF.
                                                                                                               16         Fourth, and equally futile, are Liu’s entirely unsubstantiated contentions that
                                                                                                               17   he purportedly cannot be held liable for breaching the Employment Agreement and
                                                                                                               18   for violating his fiduciary duties after he joined FF because: (i) the Employment
                                                                                                               19   Agreement allegedly failed to impose any particular job duties on him as FF’s Global
                                                                                                               20   General Counsel, and because (ii) it is allegedly “disingenuous and implausible” to
                                                                                                               21   suggest that he lacked the requisite ability and experience to serve in that role. In
                                                                                                               22   reality, the Employment Agreement expressly required Liu to perform the “duties
                                                                                                               23   and responsibilities . . . commensurate with [his] position” as FF’s Global General
                                                                                                               24   Counsel, thereby legally requiring the rejection of Liu’s blithe, self-serving ignorance
                                                                                                               25   of the SACC’s well-pleaded facts establishing that Liu breached his contractual
                                                                                                               26   obligations and violated his fiduciary duties by, among other things: (a) failing to
                                                                                                               27   work with investment banks and lead FF to an IPO; (b) failing to assist with FF’s
                                                                                                               28   Series A financing; (c) harassing FF managers to provide him with equity grants; (d)
                                                                                                                    115167695                              -4-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 13 of 32 Page ID
                                                                                                                                               #:1867


                                                                                                                1   threatening to fire FF’s outside counsel for declining to grant Liu illegal exercise
                                                                                                                2   prices for his stock options; and (e) refusing to sign corporate and contract documents
                                                                                                                3   requiring his authorization.
                                                                                                                4         Fifth, having legally alleged causes of action for the foregoing misconduct,
                                                                                                                5   the SACC’s related claims for unfair competition and declaratory relief premised
                                                                                                                6   upon the same well-pleaded facts are equally proper under the law.
                                                                                                                7         Finally, Liu’s procedurally and substantively meritless motion to strike FF’s
                                                                                                                8   affirmative defenses similarly cannot be condoned, particularly where the law
                                                                                                                9   studiously ignored by Liu in the Motion makes clear that motions to strike are
                                                                                                               10   disfavored and sparingly granted, and where Liu’s the arguments in support of his
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   motion to strike do nothing more than regurgitate the failed assertions set forth in his
                                                                                                               12   Motion. Liu’s request for inherent power sanctions is likewise required to be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   summarily rejected, especially where there is no basis for allowing Liu to wholesale
                                                                                                               14   circumvent the statutory requirements of Rule 11, and where the focus of his
                                                                                                               15   sanctions request (i.e., the portion of FF’s UCL claim related to Liu’s failure to
                                                                                                               16   register with the California State Bar) could easily have been addressed had Liu’s
                                                                                                               17   attorneys meaningfully engaged in, rather than flouted, the Local Rule 7-3 process.
                                                                                                               18         For each of these reasons further detailed below, Liu’s Motion, motion to
                                                                                                               19   strike, and request for sanctions are each required to be denied in their entirety.
                                                                                                               20   II.   STATEMENT OF FACTS
                                                                                                               21         A.     The Parties and Liu’s Claims
                                                                                                               22         Liu was a New York attorney and partner at Mayer in or around October 2017.
                                                                                                               23   (SACC) ¶ 1.) FF was and is an electric car company headquartered in Los Angeles.
                                                                                                               24   (Id. ¶¶ 13, 17.) Smart King is FF’s indirect parent company. (Id. ¶ 40.)
                                                                                                               25         B.     The Employment Agreement and Liu’s Ethical Violations
                                                                                                               26         While at Mayer, FF retained Liu as its attorney, which attorney-client
                                                                                                               27   relationship was memorialized in an engagement agreement dated October 20, 2017
                                                                                                               28   that was signed by Liu on Mayer’s behalf. (Id. ¶ 2.) While Liu represented FF in
                                                                                                                    115167695                            -5-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 14 of 32 Page ID
                                                                                                                                               #:1868


                                                                                                                1   various legal matters in his capacity as a Mayer partner, Liu also solicited from and
                                                                                                                2   obtained the Employment Agreement with FF and Smart King (Id. ¶ 4.) In so doing,
                                                                                                                3   Liu violated his ethical duties to his client FF under both California and New York
                                                                                                                4   law by, among other things: (i) failing to advise his client in writing to obtain
                                                                                                                5   independent counsel; (ii) failing to inform his client of all existing and potential
                                                                                                                6   conflicts; (iii) failing to obtain informed written consent as to such conflicts;
                                                                                                                7   (iv) negotiating unfair, unreasonable and unconscionable terms, including $8 million
                                                                                                                8   in cash payable over five years, plus 2% ownership of the company (with a current
                                                                                                                9   valuation of approximately $80 million), all of which were guaranteed to be paid
                                                                                                               10   even if Liu was immediately terminated for cause and/or was found by a court to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   have breached his fiduciary duties to FF; (v) failing to explain the adverse
                                                                                                               12   consequences of the Employment Agreement and its one-sided terms to FF; (vi)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   failing to disclose that he was not providing FF with the same advice he would have
                                                                                                               14   given FF had it been negotiating the Employment Agreement with a third-party; and
                                                                                                               15   (vii) negotiating and drafting the Employment Agreement exclusively in English,
                                                                                                               16   despite knowing that his negotiating counterparts at FF were non-native English
                                                                                                               17   speakers. (Id. ¶¶ 45, 76-91).
                                                                                                               18         C.     Liu Fails to Perform His Contractual Obligations as FF’s Global
                                                                                                               19                General Counsel
                                                                                                               20         As FF’s Global General Counsel, Liu was contractually tasked with, and
                                                                                                               21   required to perform, significant legal responsibilities. (SACC ¶ 50.) Liu, however,
                                                                                                               22   not only failed to do so, but also lacked the requisite skills and experience to perform
                                                                                                               23   his contractually required job duties. (Id. ¶¶ 50-59, 61-63.) For example, despite
                                                                                                               24   representing his ability to do so, Liu did not lead FF to an IPO; never connected FF
                                                                                                               25   with a single investment bank; could not advise on litigation or financial matters;
                                                                                                               26   failed to provide any assistance when China Evergrande Group (“Evergrande”),
                                                                                                               27   FF’s Series A investor, backed out of its investment; was unable to advise on routine
                                                                                                               28   legal or business issues; and generally refused to perform any of the tasks he
                                                                                                                    115167695                             -6-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 15 of 32 Page ID
                                                                                                                                               #:1869


                                                                                                                1   committed to performing. (Id.)
                                                                                                                2          In marked contrast to actually performing his required job duties, Liu instead
                                                                                                                3   repeatedly harassed the manager of FF’s equity incentive program for his equity
                                                                                                                4   grants; threatened to fire FF’s outside counsel when it declined to provide him with
                                                                                                                5   equity grants at illegal exercise prices; refused to sign corporate and contract
                                                                                                                6   documents requiring his authorization; and refused to advise FF regarding its actions
                                                                                                                7   and corporate governance. (Id. ¶¶ 64-68.)
                                                                                                                8          Despite remaining with FF for less than a year and having already received
                                                                                                                9   $1,836,466.21 in cash compensation notwithstanding his manifest failure and
                                                                                                               10   inability to perform his job responsibilities, Liu now seeks cash and equity from FF
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   totaling more than $86 million. (Id. ¶ 75.)
                                                                                                               12   III.   LEGAL STANDARD
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13          To defeat a motion to dismiss under Rule 12(b)(6), a complaint or counterclaim
                                                                                                               14   need only allege “enough facts to state a claim to relief that is plausible on its face.”
                                                                                                               15   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Philips N. Am. LLC
                                                                                                               16   v. Garmin Int’l, Inc., 2019 WL 9512698, at *1 (C.D. Cal. Nov. 25, 2019). A claim
                                                                                                               17   is facially plausible when the non-moving party pleads facts that “allow[] the court
                                                                                                               18   to draw the reasonable inference that the defendant is liable for the misconduct
                                                                                                               19   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Courts
                                                                                                               20   require only that the allegation of facts be sufficient to “raise a right to relief above
                                                                                                               21   the speculative level.” Twombly, 550 U.S. at 555, 570. Courts must accept the non-
                                                                                                               22   moving party’s allegations as true and draw all reasonable inferences in its favor.
                                                                                                               23   Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001).
                                                                                                               24          Under Rule 12(b)(6), review of a motion to dismiss “is limited to the
                                                                                                               25   complaint,” Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993), with
                                                                                                               26   two exceptions. A court may consider extrinsic evidence on a motion to dismiss only
                                                                                                               27   if (1) the evidence is subject to judicial notice under Federal Rule of Evidence 201
                                                                                                               28   (Mack v. S. Bay Beer Distrib. 798, F.2d 1279, 1282 (9th Cir. 1986)); or if (2) it
                                                                                                                    115167695                             -7-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 16 of 32 Page ID
                                                                                                                                               #:1870


                                                                                                                1   consists of “material which is properly submitted as part of a complaint” or material
                                                                                                                2   upon which the “complaint necessarily relies” (Lee, 250 F.3d at 688 (citation
                                                                                                                3   omitted)). Extrinsic evidence that does not fall into either category cannot legally be
                                                                                                                4   considered, much less justify granting a motion to dismiss. Fraley v. Facebook, Inc.,
                                                                                                                5   830 F. Supp. 2d 785, 794 (N.D. Cal. 2011) (citation omitted).3
                                                                                                                6   IV.   NO BASIS EXISTS TO DISMISS ANY OF FF’S CLAIMS UNDER
                                                                                                                7         FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
                                                                                                                8         A.     FF’s Breach of Fiduciary Duty and Rescission Claims Based on
                                                                                                                9                Liu’s Violation of the Rules of Professional Conduct are Not
                                                                                                                                 Subject to Dismissal
                                                                                                               10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                 1.     Liu’s Ethical Violations Legally Support the SACC’s Breach of
                                                                                                               11
                                                                                                                                        Fiduciary Duty and Rescission Claims
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                          “Attorneys are fiduciaries who owe their clients the ‘most conscientious
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13
                                                                                                                    fidelity[,]’ and “[t]he law accordingly takes a jaundiced view of business transactions
                                                                                                               14
                                                                                                                    between attorneys and their clients.” Ferguson v. Yaspan, 233 Cal. App. 4th 676,
                                                                                                               15
                                                                                                                    684 (2014). To that end, California law is clear that an attorney’s ethical violations
                                                                                                               16
                                                                                                                    can and do form the basis of a legally cognizable breach of fiduciary duty claim, as
                                                                                                               17
                                                                                                                    well as entitle a client to rescind any contract with the attorney procured in violation
                                                                                                               18
                                                                                                                    of the applicable Rules of Professional Conduct. See, e.g., Sheppard, 6 Cal.5th 59,
                                                                                                               19
                                                                                                                    68 (“the law firm’s conflict of interest rendered the agreement with the manufacturer
                                                                                                               20
                                                                                                                    . . . unenforceable as against public policy”); BGJ, 113 Cal. App. 4th at 1227
                                                                                                               21
                                                                                                                    (recognizing that the Rules of Professional Conduct “define the duty component of
                                                                                                               22
                                                                                                               23   3
                                                                                                                      While a court may convert a motion to dismiss into a summary judgment motion
                                                                                                               24   under Rule 12(d), there is no legal justification to do so here, where all discovery and
                                                                                                                    motion practice respectively are required to be completed by April 23 and May 11,
                                                                                                               25   2021, and trial is scheduled to begin on June 8, 2021, thereby precluding a
                                                                                                                    “reasonable opportunity” for the parties “to present all the material that is pertinent
                                                                                                               26   to [a] motion” for summary judgment, as required by Ninth Circuit law. See Portland
                                                                                                                    Retail Druggists Ass'n v. Kaiser Found. Health Plan, 662 F.2d 641, 645 (9th Cir.
                                                                                                               27   1981) (“Implicit in the ‘opportunity to respond’ [to a motion for summary judgment]
                                                                                                                    is the requirement that sufficient time be afforded for discovery necessary to develop
                                                                                                               28   ‘facts essential to justify (a party's) opposition’ to the motion.”) (citation omitted).
                                                                                                                    115167695                                   -8-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 17 of 32 Page ID
                                                                                                                                               #:1871


                                                                                                                1   the fiduciary duty which the attorney owes to his or her client.”); Mirabito, 4 Cal.
                                                                                                                2   App. 4th at 46 (recognizing that the Rules of Professional Conduct can “be used to
                                                                                                                3   help prove whether [the attorney] had breached his fiduciary duties to” the client).4
                                                                                                                4         Indeed, “the law presumes” that an attorney engaging in an advantageous
                                                                                                                5   business transactions with a client not only “wear[s]” a “black” hat, Mayhew v.
                                                                                                                6   Benninghoff, 53 Cal. App. 4th 1365, 1369 (1997), but also violates his fiduciary
                                                                                                                7   duties by exerting “undue influence” over the client. See Fair v. Bakhtiari, 195 Cal.
                                                                                                                8   App. 4th 1135, 1152, 1155 (2011); Priester v. Citizens Nat’l Tr. & Sav. Bank of L.A.,
                                                                                                                9   131 Cal. App. 2d 314, 317 (1955) (“A contract, conveyance, or transfer of any kind
                                                                                                               10   made by the client during the existence of the attorney-client relationship by which
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   the attorney secures any advantage is presumptively invalid for undue influence and
                                                                                                               12   lack of consideration; and, when attacked by the client, the burden is cast upon the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   attorney to show that the transaction was fair and equitable and that no advantage
                                                                                                               14   was taken by him,” and that presumption can only be “overcome by clear,
                                                                                                               15   convincing, and satisfactory evidence”) (citations omitted).
                                                                                                               16         Thus, when a transaction violates the rules of professional conduct, it is
                                                                                                               17   “voidable at the client’s option” and subjects the attorney to liability for breach of
                                                                                                               18   fiduciary duty. Ferguson, 233 Cal. App. 4th at 685; see also Fair, 195 Cal. App 4th
                                                                                                               19   at 1152-1155; Mirabito, 4 Cal. App. 4th at 46. It is therefore unsurprising that,
                                                                                                               20   consistent with that law, an attorney cannot refute the presumption of wrongdoing
                                                                                                               21   where, as here, the attorney failed to “provide [a client][] the ‘reasonable advice
                                                                                                               22   against himself [the attorney] would have given [the client] against a third person.’”
                                                                                                               23   To the contrary, under these circumstances, judgment in favor of the client is legally
                                                                                                               24
                                                                                                                    4
                                                                                                               25     See also, e.g., Fair v. Bakhtiari, 195 Cal. App. 4th 1135, 1152 (2011); David Welch
                                                                                                                    Co. v. Erksine & Tulley, 203 Cal. App. 3d 884, 890-892 (1988) (affirming judgment
                                                                                                               26   against attorneys for breach of fiduciary duty and recognizing that Rules of
                                                                                                                    Professional Conduct properly can be used to measure whether attorneys breach their
                                                                                                               27   fiduciary duties); Day v. Rosenthal, 170 Cal. App. 3d 1125, 1146-1149 (1985)
                                                                                                                    (recognizing attorney’s duties to client are conclusively established by the Rules of
                                                                                                               28   Professional Conduct).
                                                                                                                    115167695                                  -9-
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 18 of 32 Page ID
                                                                                                                                               #:1872


                                                                                                                1   required. See Odish v. Cognitive Code Corp., 2015 WL 11347592, at *7-8 (C.D. Cal.
                                                                                                                2   May 27, 2015) (granting summary judgment in client’s favor and holding agreement
                                                                                                                3   between attorney and client unenforceable due to ethical violations).
                                                                                                                4            Here, as a New York partner at Mayer performing services for California-
                                                                                                                5   based FF in late 2017 and early 2018, Liu’s conduct at issue in the SACC was subject
                                                                                                                6   to, and required to comply with, both the California and New York Rules of
                                                                                                                7   Professional Conduct. See N.Y. Rule of Prof. Cond. 8.5; Odish, 2015 WL 11347592,
                                                                                                                8   at *6.     As a threshold matter, therefore, Liu’s contention that “the rules of
                                                                                                                9   professional conduct ‘do not provide a private right of action nor do they subject
                                                                                                               10   attorneys to civil liability” (Mot. at 5:23-6:1), simply cannot withstand scrutiny,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   particularly where both California and New York law unequivocally hold otherwise.5
                                                                                                               12                  2.    The SACC Plainly Alleges Liu’s Ethical Violations
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13            The SACC’s well-pleaded facts plainly establish Liu’s violations of California
                                                                                                               14   Rules of Professional Conduct 3-300, 3-310 and 4-200, and of the counterpart New
                                                                                                               15   York Rules of Professional Conduct 1.7, 1.8 and 1.5. Liu’s attempt to avoid the
                                                                                                               16   application of these Rules fails to pass muster.
                                                                                                               17            First, New York Rule of Professional Conduct 1.7 and California Rule of
                                                                                                               18   Professional Conduct 3-310 address conflicts where an attorney “has or had a legal,
                                                                                                               19   business, financial, or professional interest in the subject matter of the representation”
                                                                                                               20   (California law),6 has a “differing interest,” or “there is a significant risk that the
                                                                                                               21   5
                                                                                                                      See, e.g., Odish, 2015 WL 11347592, at *7-8; Applied Energetics, Inc. v. Stein Riso
                                                                                                                    Mantel McDonough, LLP, 2020 WL 2833686, at *3 (S.D.N.Y. May 31, 2020)
                                                                                                               22   (“‘[L]iability can follow where the client can show that he or she suffered actual
                                                                                                                    damage as a result’ of the violation.”) (citation omitted); Plattsburgh Hous. Auth. v.
                                                                                                               23   Cantwell, 54 Misc.3d 1216(A), 54 N.Y.S. 3d 612, at *4 (N.Y. Sup. Ct. 2017)
                                                                                                                    (granting client’s rescission claim where attorney drafted her own employment
                                                                                                               24   agreement without advising client to obtain independent counsel and without
                                                                                                                    obtaining client’s informed consent).
                                                                                                               25   6
                                                                                                                      Liu relegates his discussion of Rule 3-310 to footnote 3 of his Motion, yet cites the
                                                                                                               26   current Rule 1.7 as opposed to Rule 3-310, which applied at the pertinent time. Even
                                                                                                                    assuming that Rule 1.7 applied, it clearly requires a lawyer to obtain “informed
                                                                                                               27   written consent” to represent a client if there is a “significant risk the lawyer’s
                                                                                                                    representation of the client will be materially limited by,” among other things, “the
                                                                                                               28   lawyer’s own interests,” which Liu clearly did not do. (SACC ¶ 86.)
                                                                                                                    115167695                                - 10 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 19 of 32 Page ID
                                                                                                                                               #:1873


                                                                                                                1   lawyer’s professional judgment on behalf of a client will be adversely affected by the
                                                                                                                2   lawyer’s own financial, business, property or other personal interests” (New York
                                                                                                                3   law). When such a conflict of interest exists, these rules require the attorney to obtain
                                                                                                                4   the client’s informed written consent to the conflict, and further require the attorney
                                                                                                                5   to reasonably believe that he can provide competent and diligent representation to
                                                                                                                6   the client notwithstanding the conflict.
                                                                                                                7           Here, Liu owed FF ethical and fiduciary duties by virtue of his immediately
                                                                                                                8   prior role as a Mayer partner and FF’s outside counsel as confirmed by the Mayer-
                                                                                                                9   FF engagement agreement, Liu’s corresponding status as FF’s Client Team Leader
                                                                                                               10   & Main Contact Partner, and the applicable California and New York Rules of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Professional Conduct. (SACC ¶¶ 1-2, 85, 94.) Ignoring these duties, and in violation
                                                                                                               12   of Rules 3-310’s and 1.7’s prohibition on assuming any role adverse to FF without
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   first obtaining FF’s informed written consent, Liu negotiated an Employment
                                                                                                               14   Agreement with his FF client that was grossly one-sided, disadvantageous to FF, and
                                                                                                               15   provided Liu with a significant business, financial, and personal interest in FF.
                                                                                                               16           For example, the Employment Agreement punished FF if it terminated Liu
                                                                                                               17   early for any reason whatsoever by requiring its immediate payment to Liu of
                                                                                                               18   $8,000,000. (Id. ¶¶ 43(b), 43(c).) In fact, the Employment Agreement rewarded Liu
                                                                                                               19   if he was terminated after a court found him liable for breaching his fiduciary duties
                                                                                                               20   by immediately vesting 20,000,000 options for him currently valued at $80,000,000.
                                                                                                               21   (Id. at ¶ 43(d).) Likewise, Liu’s professional judgment was severely impacted by his
                                                                                                               22   equity rights under the Employment Agreement, as evidenced by his threatening FF’s
                                                                                                               23   outside counsel if he refused to grant Liu an illegal exercise price. (Id. at ¶ 66.) And
                                                                                                               24   Liu never informed FF of “the actual and reasonably foreseeable adverse
                                                                                                               25   consequences to” FF (as required by Cal. Rule of Prof. Cond. 3-310(A)) nor
                                                                                                               26   “explained to the person the material risks of the proposed course of conduct and
                                                                                                               27   reasonably available alternatives” (as required by N.Y. Rule of Prof. Cond. 1-7 and
                                                                                                               28   1.0(j)). (Id. at ¶ 45, 85, 88.)
                                                                                                                    115167695                                  - 11 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 20 of 32 Page ID
                                                                                                                                               #:1874


                                                                                                                1           Second, Liu’s only argument regarding California Rule of Professional
                                                                                                                2   Conduct 3-300 and New York Rule of Professional Conduct 1.8—which each
                                                                                                                3   prohibit an attorney from entering into a transaction with a client unless that attorney
                                                                                                                4   makes certain written disclosures, obtains the client’s informed written consent, and
                                                                                                                5   ensures that the terms of the transaction are fair and reasonable—consist of two
                                                                                                                6   sentences proclaiming that the Employment Agreement is not a transaction covered
                                                                                                                7   by those rules. (Mot. at 7:8-17.) Tellingly, Liu neither does, nor can, cite any law
                                                                                                                8   substantiating that fallacious premise, especially where the commentary to Rule 3-
                                                                                                                9   300 makes clear that the rule applies to an agreement to retain an attorney that
                                                                                                               10   “confers on the member an ownership, possessory, security, or other pecuniary
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   interest adverse to the client.” Moreover, the plain language of Rule 3-300 and 1.8(a)
                                                                                                               12   not only is broad, but also fails to remotely suggest, let alone establish, a sweeping
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   carve-out for transactions permitting an outside counsel to transition in-house with
                                                                                                               14   the client and procure a lucrative cash an equity compensation package entitling the
                                                                                                               15   attorney to an impermissible windfall even if he engages in unlawful behavior after
                                                                                                               16   joining the client. In fact, Liu’s own cited authority, Odish, makes clear that an
                                                                                                               17   attorney violates Rule 3-300 and 1.8(a) by procuring an in-house position and
                                                                                                               18   associated equity compensation from a client without strictly adhering to the consent
                                                                                                               19   and disclosure requirements governing such a transaction, and that any agreements
                                                                                                               20   arising from or memorializing that transaction are legally voidable at the client’s
                                                                                                               21   election. See Odish, 2015 WL 11347592, at *2. Put simply, regardless of whether
                                                                                                               22   the attorney is acting as outside or in-house counsel, both the rule and the law are
                                                                                                               23   clear: obtaining an ownership interest in a client’s property, including shares in the
                                                                                                               24   client itself, implicates the Rules of Professional Conduct and triggers the
                                                                                                               25   presumption of undue influence. Id. at *2.7
                                                                                                               26   7
                                                                                                                     See also In re Silverton, 2001 WL 664251, at *3 (Cal. Bar Ct. May 22, 2001) (“The
                                                                                                                    discussion following rule 3–300 makes clear that the mere fact that a provision
                                                                                                               27   conferring on an attorney a pecuniary interest adverse to a client appears in an
                                                                                                                    attorney employment agreement does not exempt that provision from scrutiny under
                                                                                                               28
                                                                                                                    115167695                                - 12 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 21 of 32 Page ID
                                                                                                                                               #:1875


                                                                                                                1         Third, Liu’s only argument against the applicability of California Rule of
                                                                                                                2   Professional Conduct 4-200 and New York Rule of Professional Conduct 1.5—that
                                                                                                                3   Liu “was not charging FF a fee for legal service in a matter” but “was negotiating his
                                                                                                                4   compensation as a full-time employee of FF” (Mot. at 8:2-4)—is equally devoid of
                                                                                                                5   any authority remotely condoning Liu’s attempt to immunize himself from the
                                                                                                                6   applicable Rules of Professional Conduct. In reality, neither the California nor New
                                                                                                                7   York Rules of Professional Conduct limit the definition of “lawyer” to outside
                                                                                                                8   counsel, or otherwise suggest a narrow interpretation of the word “fee” to exclude
                                                                                                                9   amounts charged by in-house counsel.
                                                                                                               10         To the contrary, a leading California ethics commentator confirms the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   application of Rule 4-200 to in-house compensation.8 Liu subsequently cannot avoid
                                                                                                               12   his violation of Rule 4-200 by labeling himself a “full-time employee” of FF,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   especially in light of his responsibilities as FF’s top attorney and admitted Global
                                                                                                               14   General Counsel. (See Dkt. No. 1). Put simply, Liu’s improper negotiation of “a
                                                                                                               15   gross overcharge” that was “‘exorbitant and wholly disproportionate to the services
                                                                                                               16   performed as to shock the conscience’” is no less offensive merely because he
                                                                                                               17   extracted that payment as in-house rather than as an outside counsel. In re Silverton,
                                                                                                               18   rule 3–300.”); Fletcher v. Davis, 33 Cal. 4th 61, 68-69 (2004) (“A charging lien is
                                                                                                                    therefore an adverse interest within the meaning of rule 3–300 and thus requires the
                                                                                                               19   client's informed written consent.”); Schlanger v. Flaton, 218 A.D.2d 597, 599-600,
                                                                                                                    603 (Sup. Ct. N.Y. 1995) (finding that an attorney violated his fiduciary duties when
                                                                                                               20   he prepared documents concerning plaintiff’s acquisition of various properties and
                                                                                                                    gave himself interest in those properties); Rhodes v. Buechel, N.Y.L.J., Mar. 18,
                                                                                                               21   1998, at 28 (N.Y. Sup. Ct. 1998), aff’d, 685 N.Y.S.2d 65 (A.D. 1 Dept. 1999)
                                                                                                                    (attorney violated his professional and fiduciary duties by failing to “disclose the
                                                                                                               22   existing conflict of interest involved in his firm serving as counsel while having [and
                                                                                                                    arranging via contract] an equity interest in the corporation”); see also
                                                                                                               23   https://nysba.org/ethics-opinion-913/ (last visited Apr. 9, 2021) (N.Y. Ethics
                                                                                                                    Opinion 913 stating that, “Rule 1.8(a) applies to negotiation of a fee in which a
                                                                                                               24   lawyer is to receive an equity interest in a client or the client’s company. . . . .”).
                                                                                                                    8
                                                                                                               25     See https://www.milbank.com/images/content/2/3/23428/Business-Law-News-Part-
                                                                                                                    1.pdf at p. 22 (last visited Apr. 10, 2021) (Neil Wertlieb, Esq., former Chair of the
                                                                                                               26   California State Bar’s Committee on Professional Responsibility and Conduct,
                                                                                                                    concluding that Rule 4-200 “should apply equally to in-house and outside counsel”
                                                                                                               27   and that “there appears to be no precedential basis to conclude that the compensation
                                                                                                                    arrangement for the in-house attorney is not the equivalent of a fee arrangement
                                                                                                               28   between the employee-attorney and the employer-client”).
                                                                                                                    115167695                                 - 13 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 22 of 32 Page ID
                                                                                                                                               #:1876


                                                                                                                1   2001 WL 664251, at *4 (Cal. Bar Ct. May 22, 2001) (quoting Bushman v. State Bar,
                                                                                                                2   11 Cal.3d 558, 564 (1974)); (SACC ¶ 87.) Such a fee arrangement violates Rule 1.5
                                                                                                                3   and Rule 4-200. See also Severson & Werson v. Bolinger, 235 Cal. App. 3d 1569,
                                                                                                                4   1572 (1991) (an attorney is professionally obligated to ensure that the terms of the
                                                                                                                5   fee agreement are fair, reasonable, fully explained, and consented to by the client).
                                                                                                                6           Fourth, Liu asserts that he cannot locate any case “holding that a company’s
                                                                                                                7   counsel violated the above-described rules of professional conduct in connection
                                                                                                                8   with negotiating an employment agreement with a company,” and that if the rules so
                                                                                                                9   applied, “an entire new liability schema would be superimposed on every outside
                                                                                                               10   attorney who goes in house to work for a client.” (Mot. at 8:5-10.) There is no “new
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   liability schema” here. Rather, the rules are clear, and Liu’s own cited authority,
                                                                                                               12   Odish, demonstrates that such a case does, in fact, exist. Odish involved an attorney
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   who, after drafting a letter of intent signed by himself, defendant Cognitive Code,
                                                                                                               14   and a third party investor, began providing legal advice to Cognitive Code. 2015 WL
                                                                                                               15   11347592, at *2. The attorney later signed an addendum to the letter of intent
                                                                                                               16   authorizing him “to act as in-house legal counsel and represent the Company in all
                                                                                                               17   legal matters,” and providing him with a “non-dilutable ten percent (10%) equity
                                                                                                               18   interest and/or capital shares of the stock of the Company for services to be provided
                                                                                                               19   as part of the management team.” Id. The Court invalidated both the letter of intent
                                                                                                               20   and that addendum because the attorney failed to abide by Rule 3-300 in connection
                                                                                                               21   with those documents. Id. at *7.9
                                                                                                               22   9
                                                                                                                      Liu further asserts that FF’s cited cases Sheppard and Greene are factually distinct
                                                                                                                    because those cases do not involve in-house counsel. His point is misplaced. Liu
                                                                                                               23   was not in-house counsel to FF at the time that he negotiated the Employment
                                                                                                                    Agreement, he was FF’s trusted outside counsel. (SACC ¶¶ 77, 93.) Sheppard’s
                                                                                                               24   holding is broad and applicable here: “a contract or transaction involving attorneys
                                                                                                                    may be declared unenforceable for violation of the Rules of Professional Conduct,
                                                                                                               25   the set of binding rules governing the ethical practice of law in the State of
                                                                                                                    California.” 6 Cal. 5th at 73. Sheppard explained that “[i]t would be ‘absurd,’ . . .
                                                                                                               26   for a court to aid an attorney in enforcing a transaction prohibited by the rules.” Id
                                                                                                                    at 74 (citing Chambers, 29 Cal. 4th at 161.) “[T]he rules ‘are not only ethical
                                                                                                               27   standards to guide the conduct of members of the bar; but they also serve as an
                                                                                                                    expression of public policy to protect the public.’” Sheppard, 6 Cal. 5th at 74 (citing
                                                                                                               28
                                                                                                                    115167695                               - 14 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 23 of 32 Page ID
                                                                                                                                               #:1877


                                                                                                                1         Finally, Liu asserts that the timing of FF’s SACC somehow provides a basis
                                                                                                                2   for its dismissal. This position similarly is not well-taken, particularly where it
                                                                                                                3   ignores and is belied by this Court’s March 16, 2021 Order holding that the SACC
                                                                                                                4   was “properly filed [by FF] as of right under Rule 15(a)(1).” [Dkt. No. 106].
                                                                                                                5         B.     FF’s Constructive Fraud Claim is Well-Pleaded
                                                                                                                6         “’[C]onstructive fraud comprises of any act, omission or concealment
                                                                                                                7   involving a breach of legal or equitable duty, trust or confidence which results in
                                                                                                                8   damage to another even though the conduct is not otherwise fraudulent.’” William
                                                                                                                9   Morris, 478 F. Supp. 3d at 943 (citation omitted). “‘Most acts by an agent in breach
                                                                                                               10   of his fiduciary duties constitute constructive fraud.’” Id. “In particular, ‘the failure
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   to disclose a material fact to the principal which might affect the fiduciary’s motives
                                                                                                               12   or the principal’s decision, which is known (or should be known) to the fiduciary,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   may constitute constructive fraud.’” Id. “‘To plead the circumstances of omission
                                                                                                               14   with specificity, plaintiff must describe the content of the omission and where the
                                                                                                               15   omitted information should or could have been revealed, as well as provide
                                                                                                               16   representative samples of advertisements, offers, or other representations that
                                                                                                               17   plaintiff relief on . . . and that failed to include the allegedly omitted information.’”
                                                                                                               18   Id. (citation omitted).10
                                                                                                               19         FF provides these details in its SACC. As FF’s outside counsel, Liu was a
                                                                                                               20
                                                                                                                    Altschul v. Sayble, 83 Cal. App. 3d 153, 159-64 (1978) (among others)). Similarly,
                                                                                                               21   Greene v. Greene, 56 N.Y.3d 86, 92 (1982) explains that “the relationship between
                                                                                                                    an attorney and his client is a fiduciary one and the attorney cannot take advantage
                                                                                                               22   of his superior knowledge and position.” Thus, where an attorney gets the “better of
                                                                                                                    the bargain” and does not fully inform his client—as Liu has done here—that attorney
                                                                                                               23   violates his fiduciary duties and the client is entitled to rescind the agreement. Id.
                                                                                                                    10
                                                                                                               24      William Morris, 478 F. Supp. 3d at 943 noted that the heightened pleading standard
                                                                                                                    is “somewhat relaxed” for fraudulent concealment claims, while other courts have
                                                                                                               25   found that a plaintiff need only meet the Rule 8 standard to plead constructive fraud.
                                                                                                                    See, U.S.A. v. Comco Mgm’t Corp., 2009 WL 10672579, at *2 n.2 (C.D. Cal. Nov.
                                                                                                               26   2, 2009) (“The actual fraud claim must meet the particularity requirements of Rule
                                                                                                                    9, while the constructive fraud claim need only satisfy the liberal Rule 8 standards.”);
                                                                                                               27   The 1849 Condo. Assoc., Inc. v. Bruner, 2010 WL 2557711, at *3 (E.D. Cal. June
                                                                                                                    21, 2010) (citation omitted) (constructive fraud claim subject to Rule 8 standard).
                                                                                                               28   Regardless, FF’s constructive fraud claim also satisfies the Rule 9 standard.
                                                                                                                    115167695                                 - 15 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 24 of 32 Page ID
                                                                                                                                               #:1878


                                                                                                                1   fiduciary of the company and owed FF a duty to, among other things, fully disclose
                                                                                                                2   all material facts within his knowledge and of which FF was ignorant. (SACC
                                                                                                                3   ¶¶ 100-01.) Thus, under the Rules of Professional Conduct, as well as common law
                                                                                                                4   fiduciary duty principles, Liu was required to disclose all material facts relating to
                                                                                                                5   the Employment Agreement to FF, including that “the transaction was not fair and
                                                                                                                6   reasonable,” that he was not providing FF with “all that reasonable advice against
                                                                                                                7   himself that he would have given him against a third person,” and that FF was entitled
                                                                                                                8   to “adequate time to seek” and “obtain” the advice of “independent counsel.” (Id. ¶¶
                                                                                                                9   103-105) BGJ, 113 Cal. App. 4th at 1229 (citation and quotes omitted).
                                                                                                               10         In addition to his non-disclosures regarding the reasonably foreseeable adverse
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   consequences FF would experience as a result of the Employment Agreement’s
                                                                                                               12   extremely advantageous and one-sided terms favoring him, Liu also failed to disclose
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   and concealed that, once his options were granted, he would threaten to fire FF’s
                                                                                                               14   outside law firm if it did not provide an illegal exercise price on Liu’s options. (Id.
                                                                                                               15   ¶ 66). Because FF “justifiably relied” and was induced to execute the Employment
                                                                                                               16   Agreement based upon Liu’s incomplete disclosures and concealment of material
                                                                                                               17   facts resulting in harm to FF, the SACC legally has alleged all of the required
                                                                                                               18   elements of constructive fraud.
                                                                                                               19         Relying on inapposite case law,11 Liu argues FF was required to allege specific
                                                                                                               20   facts “concerning the drafting and negotiation of [the Employment Agreement and
                                                                                                               21   Director Compensation Agreement] or the time period in which the purported
                                                                                                               22   constructive fraud occurred.” (Mot. at 9:18-22). In so contending, Liu once again
                                                                                                               23   misses the mark. FF does not allege that Liu made an affirmative misrepresentation,
                                                                                                               24   but rather that Liu violated his obligation to disclose information and obtain FF’s
                                                                                                               25   11
                                                                                                                       For example: Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th
                                                                                                               26   Cir. 2019) (plaintiff failed to allege when over an eight year period defendants made
                                                                                                                    misrepresentations, who they were made to, and their contents); Vega v. Specialized
                                                                                                               27   Loan Svc’g, LLC, 2020 WL 2475087, at *4 (C.D. Cal. Feb. 11, 2020) (plaintiff did
                                                                                                                    not plausibly allege a fiduciary or confidential relationship or who made the
                                                                                                               28   purported misstatements).
                                                                                                                    115167695                                 - 16 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 25 of 32 Page ID
                                                                                                                                               #:1879


                                                                                                                1   fully informed consent. (SACC ¶¶ 103-05.) As explained in Liu’s own cited
                                                                                                                2   authority Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1042 (9th
                                                                                                                3   Cir. 2010), only a “relatively definite time frame,” not a specific date, is needed to
                                                                                                                4   establish fraud, and FF has clearly satisfied that requirement. (SACC ¶¶ 2-4)
                                                                                                                5   (identifying the time frame of October 17, 2017 through January 26, 2018).12
                                                                                                                6         C.     FF’s Rescission Based on Unconscionability Claim is Well-Pleaded
                                                                                                                7         FF seeks to rescind the voidable Employment Agreement in light of its
                                                                                                                8   unconscionable terms. In seeking to dismiss the claim, Liu misapplies the law in
                                                                                                                9   demanding that FF allege extreme levels of both procedural and substantive
                                                                                                               10   unconscionability. However, “the two types of unconscionability ‘need not both be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   present to the same degree.’” Shoyer v. New Cingular Wireless Svcs., Inc., 498 F.3d
                                                                                                               12   976, 981 (9th Cir. 2007). Rather, “a sliding scale is involved which disregards the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   regularity of the procedural process of the contract formation . . . in proportion to the
                                                                                                               14   greater harshness or unreasonableness of the substantive terms themselves.”
                                                                                                               15   Nagrampa, 469 F.3d at 1280. “[T]he more substantively oppressive the contract
                                                                                                               16   term, the less evidence of procedural unconscionability is required to come to the
                                                                                                               17   conclusion that the term is unenforceable[.]” Id.
                                                                                                               18         In the context of a fee agreement between an attorney and a client, courts
                                                                                                               19   additionally consider other factors to determine unconscionability. A fee agreement
                                                                                                               20   must be “fair, reasonable and fully explained to the client,” and is “strictly construed
                                                                                                               21   against the attorney.” Alderman v. Hamilton, 205 Cal. App. 3d 1033, 1037 (1988).
                                                                                                               22   Even if negotiated at arm’s length, the agreement will not be enforced if there are
                                                                                                               23   “issues of duress, unconscionability, or the like.” Ramirez v. Sturdevant, 21 Cal.
                                                                                                               24   App. 4th 904, 913 (1994). The attorney must also be able to rebut the presumption
                                                                                                               25   of undue influence. BGJ, 113 Cal. App. 4th at 1227-28. Put simply, “attorney-client
                                                                                                               26   12
                                                                                                                        Liu also argues that FF’s constructive fraud claim is implausible by cross
                                                                                                               27   referencing his arguments regarding FF’s breach of fiduciary duty and rescission
                                                                                                               28   claims. As established earlier, those arguments again fail here.
                                                                                                                    115167695                               - 17 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 26 of 32 Page ID
                                                                                                                                               #:1880


                                                                                                                1   fee agreements are a matter of special concern to the courts and are enforceable and
                                                                                                                2   affected by lofty principles different from those applicable to commonplace
                                                                                                                3   commercial contracts.” In re Matter of Cooperman, 83 N.Y.2d 465, 468 (1994).
                                                                                                                4         Here, both procedural and substantive unconscionability have been amply
                                                                                                                5   alleged in the SACC. “‘Procedural unconscionability concerns the manner in which
                                                                                                                6   the contract was negotiated and the circumstances of the parties at the time. It focuses
                                                                                                                7   on factors of oppression and surprise. The oppression component arises from an
                                                                                                                8   inequality of bargaining power of the parties to the contract and an absence of real
                                                                                                                9   negotiation or meaningful choice on the part of the weaker party.’” Parada v.
                                                                                                               10   Superior Ct., 176 Cal. App. 4th 1554, 1568 (2009). Liu concedes the SACC alleges
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   that he drafted the Employment Agreement in English despite knowing that his
                                                                                                               12   negotiating counterparts at FF (Jiawei Wang and Yueting Jia) are not native English
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   speakers. (Mot. at 10:14-11:1))13 This establishes at least a base level of procedural
                                                                                                               14   unconscionability, particularly where Liu had immediately last served as FF’s trusted
                                                                                                               15   outside counsel who was able to successfully “push for FF to rush and sign the
                                                                                                               16   Employment Agreement,” while simultaneously failing to make mandatory
                                                                                                               17   disclosures to FF, and obtaining FF’s informed written consent. (See, e.g., SACC
                                                                                                               18   ¶ 45.)14 While Liu seeks refuge in the alleged fact that FF had “just completed the
                                                                                                               19   Series A Evergrande Transaction” creating a “multi-billion dollar valuation” for FF,
                                                                                                               20   this is an irrelevant non-sequitur. (Mot. at 12:26-27.) The Evergrande transaction
                                                                                                               21
                                                                                                                    13
                                                                                                                       Liu improperly submitted extrinsic evidence in aid of his motion to dismiss this
                                                                                                               22   claim, largely consisting of text messages between himself and Jiawei Wang. FF has
                                                                                                                    objected to and moved to strike those exhibits. Without conceding their propriety,
                                                                                                               23   FF notes that the submitted text messages are in Mandarin, evidencing Mr. Wang’s
                                                                                                                    preferred method of communication, whereas the Employment Agreement is
                                                                                                               24   exclusively in English. Also, despite Liu’s attempt to mislead the Court as to their
                                                                                                                    content, the messages clearly show that FF’s outside counsel only viewed the
                                                                                                               25   Employment Agreement on the eve of its execution, after all terms had been finalized
                                                                                                                    without the benefit of independent counsel, and solely to determine whether it caused
                                                                                                               26   any violation of FF’s agreement with its then-investor, Evergrande; not to determine
                                                                                                                    whether the terms of the Employment Agreement were fair and reasonable to FF.
                                                                                                               27   14
                                                                                                                       FF could also amend to allege further facts, such as Liu’s insistence that FF not
                                                                                                               28   contact any of his references until after the parties had reached their agreement.
                                                                                                                    115167695                                 - 18 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 27 of 32 Page ID
                                                                                                                                               #:1881


                                                                                                                1   has nothing to do with Liu’s violations of the trust placed in him by FF’s non-native
                                                                                                                2   English speaking negotiators to not damage FF via the Employment Agreement.15
                                                                                                                3         Substantive unconscionability—which assesses whether the terms “are overly
                                                                                                                4   harsh or one-sided”—is likewise present here. Pinnacle Museum Tower Assn. v.
                                                                                                                5   Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 246 (2012). An agreement that is
                                                                                                                6   “so one-sided as to ‘shock the conscience’” is substantively unconscionable. Id. Liu
                                                                                                                7   focuses on the amount he was to be paid, arguing that FF “fails to allege why it was
                                                                                                                8   so excessive that the agreed upon terms should not be ignored.” FF, however, does
                                                                                                                9   just that by alleging that the amounts Liu charged were so excessive that they violated
                                                                                                               10   the Rules of Professional Conduct for being “not proportional to the value of services
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   provided,” “not involv[ing] the disclosure of all material facts,” and “involv[ing]
                                                                                                               12   fraud or overreaching in negotiating that fee.” (SACC ¶ 87.) Liu also ignores the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   SACC’s express allegations that the following terms make the Employment
                                                                                                               14   Agreement unconscionable: its (i) provision of guaranteed remuneration and other
                                                                                                               15   benefit to Liu; (ii) advancement of millions of dollars upon Liu’s termination; (iii)
                                                                                                               16   immediate vesting of options even if Liu was found to have breached his fiduciary
                                                                                                               17   obligations to FF; and (iv) restrictive terms under which Liu could be terminated.
                                                                                                               18   (Id. ¶ 109.)16 The Court need look no further than the fact that 20,000,000 options in
                                                                                                               19
                                                                                                                    15
                                                                                                                       The cases cited by Liu largely focus on arbitration clauses and template agreements
                                                                                                               20   and have no application to the facts of this case. See, e.g., Wayne v. Staples, Inc.,
                                                                                                                    135 Cal. App. 4th 466, 482 (2006) (involving insurance coverage offered, but not
                                                                                                               21   required, by an office supply store to its shipping customers); Fifty-Six Hope Rd. v.
                                                                                                                    Jammin Java Corp., 2017 WL 2457487, at *11 (C.D. Cal. Jan. 25, 2017) (involving
                                                                                                               22   an exculpatory clause where the limitation of liability was mutual and the party
                                                                                                                    arguing that the clause was unconscionable was represented by its own counsel);
                                                                                                               23   Rockefeller v. Perkins Coie LLP, 2010 WL 11672230, at *6 (C.D. Cal. Sept. 2, 2010)
                                                                                                                    (involving a corporate attorney suing a law firm over an arbitration clause in
                                                                                                               24   partnership agreement).
                                                                                                                    16
                                                                                                               25      Liu relies on the following factually inapposite cases in seeking to hold FF to a
                                                                                                                    heightened pleading standard under which FF must have alleged why Liu’s
                                                                                                               26   compensation was so excessive: Brown v. Blackbaud, Inc., 2019 WL 4509203, at *4
                                                                                                                    (C.D. Cal. July 25, 2019) (involving late charges assessed through a tuition payment
                                                                                                               27   system); and In re Goldman, 2010 WL 11526899, at *2 (C.D. Cal. June 3, 2010)
                                                                                                                    (involving a loan that may have been a “bad deal” because of high, but not conscience
                                                                                                               28   shocking, 11.85% interest rate and 8.33% fees).
                                                                                                                    115167695                                - 19 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 28 of 32 Page ID
                                                                                                                                               #:1882


                                                                                                                1   FF—valued at approximately $80,000,000—vest as a reward for Liu being
                                                                                                                2   terminated after a court finds him liable for breaching his fiduciary duties to FF. (Id.
                                                                                                                3   ¶¶ 45(d), 109.)
                                                                                                                4          These factors fall squarely within those delineated by Rule 4-200 as
                                                                                                                5   unconscionable, left unanalyzed by Liu because the fee is disproportionate to the
                                                                                                                6   value of Liu’s services. Liu did not address “novel” or “difficult” matters. Nor did
                                                                                                                7   he actually have the skill to perform his job or obtain good results. To the contrary,
                                                                                                                8   Liu sat on the sideline, and actively avoided his duties. See Cal. Rule of Prof. Cond.
                                                                                                                9   4-200(3); (SACC ¶¶ 50-63.) Liu also was (i) not faced with any time limitations
                                                                                                               10   (Cal. Rule of Prof. Cond. 4-200(6)); (ii) proved to have none of the “experience,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   reputation, and ability” he claimed to possess (Cal. Rule of Prof. Cond. 4-200(8);
                                                                                                               12   SACC ¶ 50-63); (iii) was paid a salary that not only was “fixed,” as opposed to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   contingent, but also required little-to-no time and labor in light of his ability to trigger
                                                                                                               14   an early termination, and have all of his compensation immediately advanced (Cal.
                                                                                                               15   Rule of Prof. Cond. 4-200(9) and (10))17; and as well as (iv) never obtained FF’s
                                                                                                               16   informed written consent (Cal. Rule of Prof. Cond. 4-200(11)).
                                                                                                               17          Rescission based on unconscionability is not subject to a heightened pleadings
                                                                                                               18   standard.   And FF’s allegations, which a trier of fact could find “shock the
                                                                                                               19   conscience,” are more than sufficient to allege substantive unconscionability.18
                                                                                                               20          D.     FF’s Breach of the Employment Agreement and Breach of
                                                                                                               21                 Fiduciary Duty Claims Are Plausibly Pleaded
                                                                                                               22          Under the Employment Agreement, FF contracted for Liu to provide services
                                                                                                               23
                                                                                                                    17
                                                                                                                       This is functionally a right to keep an unearned retainer. There is no difference
                                                                                                               24   between FF paying him $8,000,000 upfront and Liu retaining it if he is terminated,
                                                                                                                    and FF paying him monthly and then advancing the remainder of the $8,000,000
                                                                                                               25   upon termination; in either event, Liu would be retaining unearned fees.
                                                                                                                    18
                                                                                                               26      FF also notes that it can amend this claim to specify undue influence as a separate
                                                                                                                    ground for rescission (even though the pertinent paragraphs are incorporated by
                                                                                                               27   reference into the claim), given the presumption of undue influence vis-à-vis the
                                                                                                                    Employment Agreement and Liu’s violations of Rule 3-300 and Probate Code
                                                                                                               28   § 16004. Ferguson, 233 Cal. App. 4th at 684.
                                                                                                                    115167695                                - 20 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 29 of 32 Page ID
                                                                                                                                               #:1883


                                                                                                                1   as its Global Chief Administrative Officer, Global General Counsel, and Global
                                                                                                                2   Senior Advisor. (SACC ¶ 123.) The Employment Agreement expressly provided
                                                                                                                3   that “Liu’s duties and responsibilities” in these roles under the Employment
                                                                                                                4   Agreement were to “be commensurate with such position.” (Id. ¶ 124.)
                                                                                                                5         Liu points to that very term defining his performance under the Employment
                                                                                                                6   Agreement and upon which he relies in alleging mutuality (Mot. at 14:9-13), and
                                                                                                                7   labels it as “generalized boilerplate language” that allegedly fails to constitute “an
                                                                                                                8   objective, legally cognizable requirement” (Id. at 16:16-19). 19 For FF, Liu’s
                                                                                                                9   performance of his job responsibilities was his core contractual obligation, and the
                                                                                                               10   consideration he provided under the Employment Agreement. Indeed, if Liu was not
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   required to perform duties commensurate with executive positions, then the
                                                                                                               12   Employment Agreement was not mutual and is legally void for lack of consideration.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Powerturbine, Inc. v. Intn’l Aerospace Group, Corp., 2015 WL 13357513, at *2
                                                                                                               14   (C.D. Cal. Jan. 7, 2015) (“sufficient cause of consideration” is an “essential element
                                                                                                               15   for contract formation”) (citation omitted).
                                                                                                               16         Finally, Liu makes a nonsensical argument that FF’s breach of contract claim
                                                                                                               17   should be dismissed because it is “disingenuous and implausible” given his purported
                                                                                                               18   background, ignoring the obligation to assume the truth of FF’s allegations as to Liu’s
                                                                                                               19   lack of abilities. (Mot. at 17:1-11.)20 Put simply, Liu’s representations inflating his
                                                                                                               20   experience and abilities, and his reliance on his position at Mayer, do not make his
                                                                                                               21
                                                                                                               22
                                                                                                                    19
                                                                                                                       Once again, Liu can only cite factually inapposite cases. See, e.g., Gallagher v.
                                                                                                               23   Capella Educ. Co., 2019 WL 8333532, at *5 (D. Or. Dec. 23, 2019) (a student
                                                                                                                    generally referenced a course catalogue, manual, and a guidebook without pointing
                                                                                                               24   to a specific term in alleging breach of contract); Hrothgar Invs., Ltd. v. Houser, 2015
                                                                                                                    WL 5853634, at *6 (N.D. Cal. Aug. 18, 2015) (finding no enforceable contract).
                                                                                                               25   20
                                                                                                                       Liu’s string cite supporting this argument is entirely irrelevant, for example:
                                                                                                               26   Nguyen v. Endologix, Inc., 962 F.3d 405, 408, 415 (9th Cir. 2020) (plaintiff’s theory
                                                                                                                    that medical device company knew based on its experience that FDA would reject its
                                                                                                               27   product was implausible); RePET, Inc. v. Zhao, 2016 WL 11634745, at *5 (C.D. Cal.
                                                                                                                    Sept. 2, 2016) (plaintiff alleged fraud but also alleged that the allegedly fraudulent
                                                                                                               28   conduct was necessary to prevent its stock from plummeting).
                                                                                                                    115167695                                 - 21 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 30 of 32 Page ID
                                                                                                                                               #:1884


                                                                                                                1   failure to perform legally implausible.21
                                                                                                                2         E.     FF’s UCL Claims are Well-Pleaded
                                                                                                                3         FF’s UCL claim alleges that Liu engaged in unfair competition based upon his
                                                                                                                4   violation of the Rules of Professional Conduct, unfair conduct, and the constructive
                                                                                                                5   fraud he committed. (SACC ¶¶ 132-38.) Liu makes no argument as to these theories
                                                                                                                6   of UCL liability, which, for the reasons discussed above, are based on well-pleaded
                                                                                                                7   facts regarding Liu’s misconduct prior to and following the execution of the
                                                                                                                8   Employment Agreement, and are not subject to dismissal.
                                                                                                                9         The SACC also alleges that Liu failed to register with the State Bar. At the
                                                                                                               10   time FF included this allegation in its SACC, it had no record of Lie competing his
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   California State Bar registration. Instead of clarifying Liu’s registration prior to
                                                                                                               12   filing his Motion—for example, during his deficient Rule 7-3 meet and confer
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   conference—Liu waited until filing his Motion to disclose the status of his State Bar
                                                                                                               14   registration. (Decl. of Jeffrey M. Goldman (“Goldman Decl.”) ¶¶ 2-6.) Furthermore,
                                                                                                               15   Liu waited to produce documents evidencing his registration until a few hours before
                                                                                                               16   he filed his Motion in load file format, so that those documents would only be
                                                                                                               17   viewable after he filed his Motion. (Id. ¶ 5.) Had FF known that Liu ultimately did
                                                                                                               18   register with the California State Bar, it likely would have agreed to dismiss a portion
                                                                                                               19   of its UCL related to the registration issue. Notably, however, the unauthenticated
                                                                                                               20   copy of the certificate establishes that Liu was not registered as in-house counsel with
                                                                                                               21   the State Bar for approximately two months, during which time he was paid nearly
                                                                                                               22   $100,000 while practicing law without a license.
                                                                                                               23          F.   Liu Asserts No Basis to Dismiss FF’s Declaratory Judgment Claim.
                                                                                                               24         Because Liu’s arguments against FF’s declaratory judgment claim are
                                                                                                               25   duplicative of his legally and factually futile assertions with respect to FF’s other
                                                                                                               26
                                                                                                                    21
                                                                                                               27      Liu dedicates just two lines to FF’s breach of fiduciary claim as it relates to his
                                                                                                                    conduct while at FF, and relies on the same “plausibility” arguments. For the same
                                                                                                               28   reasons that argument fails.
                                                                                                                    115167695                               - 22 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 31 of 32 Page ID
                                                                                                                                               #:1885


                                                                                                                1   causes of action, there is no basis for dismissing its claim for declaratory relief.
                                                                                                                2   V.    FF’S AFFIRMATIVE DEFENSES ARE SUFFICIENTLY PLED
                                                                                                                3         “Motions to strike are disfavored and ‘will usually be denied unless the
                                                                                                                4   allegations have no possible relation to the controversy and may cause prejudice to
                                                                                                                5   one of the parties.’” Deutsch-Hollandische Tabakgesellschaft Mbh & Co., Kg v.
                                                                                                                6   Trendsettah USA, Inc., 2017 WL 7080262, at *1 (C.D. Cal. June 16, 2017) (quotation
                                                                                                                7   omitted). “In considering a motion to strike, the court views the pleadings in the light
                                                                                                                8   most favorable to the non-moving party.” Gibson Brands, Inc. v. John Hornby
                                                                                                                9   Skewes & Co., 2014 WL 4187979, at *2 (C.D. Cal. Aug. 22, 2014). “Grounds for a
                                                                                                               10   motion to strike must be readily apparent from the face of the pleadings or from
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   materials that may be judicially noticed.” Id. at *2. Because Liu’s motion to strike
                                                                                                               12   is based entirely upon his same vacuous arguments made as to the SACC (Mot. at
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   18:23-28), each of those arguments fail, let alone provide a basis to strike any of
                                                                                                               14   Defendants’ affirmative defenses.
                                                                                                               15   VI.   LIU’S REQUEST FOR SANCTIONS IS BASELESS
                                                                                                               16         Liu’s improper request for inherent power sanctions cannot be countenanced.
                                                                                                               17   First, Liu’s registration with the State Bar, which registration he never provided to
                                                                                                               18   FF and never disclosed prior to filing his Motion, should have been disclosed to FF
                                                                                                               19   prior to him filing the Motion during the meet-and-confer process.               That is
                                                                                                               20   particularly true where “[t]he purpose of Local Rule 7-3 is to help parties ‘reach
                                                                                                               21   resolution and eliminate the necessity for a hearing,’ which in turn promotes judicial
                                                                                                               22   economy and the administration of justice.” R.H. v. Cnty. of San Bernardino, 2019
                                                                                                               23   WL 10744836, at *1 (C.D. Cal. Sept. 25, 2019) (citation omitted). Put simply, the
                                                                                                               24   registration issue is the exact type of issue that Local Rule 7-3 is designed to address,
                                                                                                               25   and one that could have been “completely resolved without Court intervention, had
                                                                                                               26   the parties conferred precisely and properly regarding the” issue. See Carter v.
                                                                                                               27   Telecare Corp., 2019 WL 8989869, at *2 (C.D. Cal. Nov. 4, 2019) (denying
                                                                                                               28   plaintiff’s motion due to plaintiff’s violation of Local Rule 7-3). Second, Liu’s
                                                                                                                    115167695                               - 23 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 115 Filed 04/12/21 Page 32 of 32 Page ID
                                                                                                                                               #:1886


                                                                                                                1   extrinsic evidence regarding Sidley is the subject of FF’s concurrently filed Motion
                                                                                                                2   to Strike. As made clear supra, above, Liu’s improperly-filed text messages do not
                                                                                                                3   show that FF was represented by independent counsel in negotiating the Employment
                                                                                                                4   Agreement. At best, a dispute as to whether outside counsel looked at the document
                                                                                                                5   after it was finalized to ensure its terms did not violate the terms of an unrelated
                                                                                                                6   contract is a fact issue incapable of supporting the granting of a motion to dismiss.
                                                                                                                7           Moreover, there is no legal or factual basis for Liu’s attempt to circumvent the
                                                                                                                8   strict requirements of Rule 11, which would have required him to forego his
                                                                                                                9   attempted “gotcha” moment and provide the information he withheld during the meet
                                                                                                               10   and confer process. See, e.g., Intn’l Aero Prods., LLC v. Aero Adv. Paint Tech., Inc.,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   325 F. Supp.3d 1078, 1088 (C.D. Cal. Aug. 28, 2018) (citation omitted).
                                                                                                               12   Dated: April 12, 2021                       Respectfully submitted,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13                                               TROUTMAN PEPPER HAMILTON
                                                                                                                                                                SANDERS LLP
                                                                                                               14
                                                                                                               15                                                By: /s/ Jeffery M. Goldman
                                                                                                                                                                   Jeffery M. Goldman
                                                                                                               16
                                                                                                                                                                       Attorneys for Defendants and
                                                                                                               17                                                      Counterclaimant
                                                                                                               18
                                                                                                               19
                                                                                                               20
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                    115167695                                 - 24 -
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS SECOND AMENDED COUNTERCLAIM, TO STRIKE
                                                                                                                                    DEFENDANTS’ AFFIRMATIVE DEFENSES, AND FOR SANCTIONS
